Title: From Thomas Jefferson to Aaron Burr, 26 May 1798
From: Jefferson, Thomas
To: Burr, Aaron


          
            Dear Sir
            Philadelphia May 26. 98.
          
          I recieved yesterday your favor of the 24th. the notes [delivered by] mr Burwell to mr Ludlow belonged three of them to Dr. Currie, & the [rest to] himself. to wit







Doll.


Dr. Currie’s.
{
John Nicholson’s note to Rob. Morris dated Nov. 18. 94 for
    3500. payable in 3. years



do.
to do.
Nov. 18. 94.
    3500. do.



do.
to do.
  Nov. 18. 94.
    4000. do.







 11,000


Mr. Burwell’s.
{
John Nicholson’s note to Rob. Morris dated Nov. 20. 94. for
    4000. payable in 3. years



do.
to do.
Nov. 30. 94.
    4000. do.



do.
to do.
Jan. 15. 95.
    2500. do.



do.
to do.
Mar. 21. 95.
    4000. do.







 14,500

 this last one of mr Burwell’s was not delivered to mr Ludlow, but will be forwarded to him by mr Barnes by this day’s post. you will therefore be pleased to proceed in the name of Dr. James Currie for the three first notes, amounting to 11,000 Dollars; you mention that discretionary powers must be given to some person in N. York in order that you may be able to associate these gentlemen in a general compromise with some others for whom you will obtain judgment in July. Dr. Currie has given me full powers to act for him, and I hereby give you full and discretionary powers to do for him whatever you may think for his interest. I inclose you one of his letters to me sufficiently evidencing his committing the matter to me. mr Barnes is authorised by mr Burwell to take the same steps for him which I do for Dr. Currie. he will therefore write to you this day. Dr. Currie has another claim by judgment recovered here against Griffin & Morris which may be the subject of a future letter to you perhaps, after I shall have seen mr Ingersol his attorney (now absent from town.)
          
          If Congress mean to adjourn at all (which I doubt) I shall stay here till they adjourn. if they do not after passing the land tax, I shall consider it as evidence they mean to make their sessions permanent, and shall then go home for the season. I am with great & sincere esteem Dr. Sir
          Your friend & servt
          
            Th: Jefferson
          
          
            P.S. since writing the above I have seen mr Barnes, & find he wrote yesterday to yourself & mr Ludlow.
          
        